Registration Statement No. 333-173924 Filed Pursuant to Rule 424(b)(2) Pricing Supplement dated July 12, 2011 to the Prospectus dated June 22, 2011, the Prospectus Supplement dated June 22, 2010 and the Product Supplement dated June 23, 2011 US$1,160,000 Senior Medium-Term Notes, SeriesB Buffered Bullish Enhanced Return Notes due July 15, 2013 Each Linked to a Single Exchange Traded Fund · This pricing supplement relates to two separate note offerings.Each issue of the notes is linked to one, and only one, Underlying Asset named below.You may participate in either of the two offerings or, at your election, both of the offerings.This pricing supplement does not, however, allow you to purchase a single note linked to a basket of both of the Underlying Assets described below. · An investor in the notes may lose up to 85% of their principal at maturity. · The notes are designed for investors who seek a 200% leveraged return based on the appreciation in the share price of the applicable Underlying Asset.Investors should be willing to accept a payment at maturity that is capped at the applicable Maximum Redemption Amount (as defined below), be willing to forgo periodic interest, and be willing to lose 1% of their principal amount for each 1% that the price of the applicable Underlying Asset decreases by more than 15% from its price on the pricing date, for a maximum loss of up to 85% of the principal amount. · Any payment at maturity is subject to the credit risk of Bank of Montreal. · The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. · Our subsidiary, BMO Capital Markets Corp. (“BMOCM”), is the agent for this offering.See “Supplemental Plan of Distribution—Conflicts of Interests” below. Common Terms for Each of the Notes: Pricing Date: July 12, 2011
